PER CURIAM.
We construe the circuit court’s order being appealed herein as entering, summary judgment solely in favor of defendants Thompson and Berger & Davis, P.A. In light of the continued pendency of the compulsory counterclaim pled by those defendants, the subject order is not presently appealable. See Taussig v. Insurance Co. of North America, 301 So.2d 21 (Fla. 2d DCA 1974). Accordingly, the appeal is hereby dismissed for lack of jurisdiction, without prejudice to appellant’s right to seek review upon entry of a final and appealable order.
MINER, BENTON and BROWNING, JJ., concur.